Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 7th, 2022 has been entered. Claims 1-5 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection, 35 U.S.C. 112(b), and 35 U.S.C. 103 rejection previously set forth in the Non-Final Office Action mailed November 19th, 2021.
Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive.
Applicant argues that sections c, f, and g preclude rejection as the specific steps described are not taught by the combined Nagata, Fineis, and Li references.  However, sections c and g have been heavily edited by the applicant, in particular section c which adds the cryptographic algorithm of the originally submitted Claim 2 which was rejected under the Rishi prior art reference which teaches the use of a cryptographic algorithm to create a security token.  As the applicant’s arguments do not apply to the claims as rejected in the non-final rejection mailed 11/19/2021, the argument as moot and is not grounds for overturning the rejection.  See updated examination of the claims, below. 
Allowable Subject Matter
Claims 1-5 allowed.
The following is an examiner’s statement of reasons for allowance: The application is considered allowable for the combined specific recitations of generating an identity marker by implementing a cryptographic algorithm on both the diagnostic trouble code and a fault detection data including the first fault detection algorithm at a time of the generation of the diagnostic trouble code; determining a second fault detection algorithm based on the loaded diagnostic trouble code; the second fault detection algorithm to the first fault detection algorithm indicated by the identity marker; authenticating the diagnostic trouble code when the comparison indicates that the first fault detection algorithm matches the second fault detection algorithm. (Claim 1)  
These limitations were located individually during search, and rejected in the non-final when the limitations were separated between the independent and dependent claims.  Due to applicant’s amendment incorporating the above recitations into one independent claim, applicant’s claim rises to a level of non-obviousness which overcomes the rejection of Claim 1 under 35 U.S.C. 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JACOB DANIEL UNDERBAKKE/               Examiner, Art Unit 3662                                                                                                                                                                                         /MACEEH ANWARI/Primary Examiner, Art Unit 3663